DETAILED ACTION
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art does not explicitly teach or render obvious...generating N > 2 different waveforms, each of the waveforms used for a separate mission, in plural non-overlapping frequency bands… a receiver that includes 1) a hardware block for processing T hydrophone signals in T hardware pipelines each including an amplifier, anti-aliasing filter, and analog-to- digital converter, 2) a software block for processing each of T hardware pipeline output signals in N software pipelines each including a mixer, a bandpass filter, a decimator, and a matched filter and 3) a beamformer block for processing (T x N) software pipeline outputs in N beamformers… and, the projectors in a first array orthogonal to the hydrophones in a second array such that a Mills cross is formed and a projector array transmit beam intersects multiple hydrophone array receive beams; wherein a first of the frequency bands having a first center frequency enables a first mission and a second of the frequency bands having a second center frequency enables a second mission…
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645